UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
~-------.--------------~-----------------------   X

UNITED STATES OF AMERICA                              NOTICE OF INTENT TO
                                                      FILE AN INFORMATION
           - v. -

IMAAD SHAH ZUBERI,


-----------------Defendant.--------.     -W CRIM. 011
          Please take notice that the United States Attorney's

Office will file an information upon the defendant's waiver of
                             I

indictment, pursuant to Rule 7(b) of the Federal Rules of

Criminal Procedure.


Dated:    New Yorkt New York
          January    2,
                      2020


                            GEOFFREY S. BERMAN
                            United States Attorney


                      By:




                            AGREED AND CONSENTED TO:


                      By:
                                  Kelley,
                            Jeff Brown, Esq.
                            Attorneys for Imaad Shah Zuberi
